August   16,    1947


Hon. Hall H. Logan, Chairman,
State Board of Control,                     opinion    NO. v-349
Austin,     TexaB
                                            Re:     Disposition     of psy-
                                                    chiatrio    patients
                                                    from prison     system.
Dear Sir:

               Your letter     requesting    an opinion        upon the
above     subjeot  matter     contains    the follOWing        inforination:

               “The Superintendent    of our Rusk
        State Hospital,    in whose district   is lo-
        oated the Hunteville     Prison,  haa brought
        to UB the matter of admleaion of patienta
        who have been adjudged insane by the oourte
        of  Walker County who are prisoners      or the
        Texas Prison SyEhem.

              "We have thirteen    of these 08888
        pending and I have been informed that there
        are approximately    ilftg  more. We have in
        the past taken a limited      number y’,t;e&e
        and the Superintendent     atatee:
        group I have taken I find that it takea ex-
        tra employeea a8 we have three who would
        not hesitate   to do harm to anyone . . .I

                We requeet    your opinion   a8 to wheth-
        er our hoepital      should be required      to take
        these inmates when two gears ago there ‘1188
        built    at the Prison System a hospital         for
        peyohlatrlo     patients,    but at that time there
        waa no appropriation       for payohl,atrlete.       Ef-
        reotlve    September 1, 1947, in the New House
        Bill    the Prleon System will receive         an appro-
        priation    for payohlatriets.W

              There has been no court opinion   touching   the
subject     matter of your inquiry;   but this Department,    in
Opfn1on     No. O-7460, under date of December 20, 1946, ad-
dressed     to FIon. D. W. Stakes,  General Manager, Texas
Hon. Hall      H. Logan - Page 2         (V-349)


Prison     System,     forecast   the   answer   to    be given.

               It    was stated   in that   opinion:

                 “Although    there may be a hospital
         within    the prison walls suitable         for the
         housing of insane,         it is not properly
         staffed     as called    for in Article     6203e,
         end therefore      for all practical      purposes
         it is not the State Prison Psychopathic
         Hospital     as contemplated     by Article
         6203e.

               “It is the further     opinion   of this
         Department that until     the hospital    is
         properly   staffed  and equipped all insane
         persons   should be sent to a state hospi-
         tal in accordance     with Article   3186a,
         V.A.O.S.,   and Article   932a, V.C.C.P.*’

            At the time that opinion      was written    the
State Prison Psychopathic      Hospital,    created   under Se&
ate Bill no. 170 of the 42nd Legislature,           had not been
staffed  and equipped for the care of insane inmates of
the penitentiary,     which fact  controlled     the advice.
That condition    continues   to exist.     Henoe, until Sep-
tember 1, 1947, you will      be guided by Opinion 0-7460.

           As stated    by you, the appropriation  for the
Texas Prison System for the coming biennium carries       an
item for a psychiatrist.       (Acts 1947, S. B. 391, ch.
400, Vernon’s  Session    Service,  p. 897, item 23).

            You are therefore     advised   that effective
September 1, 1947, Section       1 of Article   6203e of Ver-
non’s Civil   Statutes  controls    the answer to your ques-
tion.   It is there provided:

                “There shall   be built,    established
         and maintained    as a part of the Prison
         System of Texas an institution         for the
         examination,   obaervation,     treatment    and
         incarceration   of all persons who have
         been convicted    of felony,    who have been
         duly adjudged   insane by any competent
         court at law in the State of ,Texas; and,
         who have been acquitted       by a court of
         oompetent jurisdiction       upon the grounds
Hon. Hall   H. Logan - Page 3       (V-349)


      of insanity; said institution      to be
      known as the State Prison     Psychopathic
      Hospital.*7

            The State Prison Psychopathic          Hospital   has
been established     and constructed.        On September 1, 1947
it will   be staffed   for the "examination,        observation,
treatment   and incarceration*f    of such patients       as you
mention..   Hence it will    become on September 1, 1947, the
proper place for such persons         rather   than the other men-
tal hospitals    maintained    by the State.



            The State Prison Psychopathic       Hos-
      pital   established    and maintained   under
      Senate Bill     170 of the l+2nd Legislature
      upon September 1, 1947 will       become the
      proper place for the detention        and treat-
      ment of patients     from the State Prison
      System.     Until that date,    such patients
      should be sent to a state hospital.
      Opinion o-7460.

                                        Yours   very   truly,

                                  ATTGREEYGENERALOF TEXAS



                                  By    /s/   Ocie Speer
                                              Ocie Speer
0S:wb:jrb                                     Assistant


                                  APPROVED:

                                  /s/ Fagan Dickson
                                      Fagan Dickson
                                  FIRST ASSISTANT